 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (the “Agreement”), dated this 5th day of August,
2015, is entered into by and between  by and among INCEPTION MINING, INC, a
Nevada corporation (hereinafter referred to as “INCEPTION”); CLAVO RICO LTD, a
Turks and Caicos company (hereinafter referred to as “CLAVO RICO”), and the
majority shareholders of CLAVO RICO (hereinafter referred to as the
“Shareholders”).

 

RECITALS


 

WHEREAS, Inception and CLAVO RICO (collectively the “Parties”) entered into that
certain Stock Exchange Agreement dated February 3, 2015;

 

WHEREAS, under the terms of the Stock Exchange Agreement, Inception agreed to
acquire 100% of the issued and outstanding common stock of Clavo Rico in
exchange for the issuance of 66,391,160 shares of the Company’s common stock to
the CV Shareholders on a pro rata basis. Certain conditions were required to be
met prior to the closing of the Agreement (the “Closing”), including the
Company’s obligation to raise $11,000,000 in a debt or equity offering;

 

WHEREAS, the financing requirements of the Stock Exchange Agreement were not
met; and

 

WHEREAS, the parties have agreed to restructure the proposed transaction in the
form of an Agreement and Plan of Merger to be executed between the parties as of
even date herewith, and therefore agree to terminate the Stock Exchange
Agreement as allowed under Section 8.01(d) of the Stock Exchange Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, the covenants and
partial waivers set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

 

1. Termination of Stock Exchange Agreement. Upon mutual consent, as allowed
under Section 8.01(d) of the Stock Exchange Agreement, the parties agree to
terminate the Stock Exchange Agreement, hereby relieving each of their
respective duties and obligations owed to the other therein.

 

2. No Admission. Nothing in this Agreement shall be deemed or construed as an
admission of liability or wrongdoing on the part of either party to this
Agreement.

 

3. Governing Law. This Agreement shall be governed and construed under the laws
of the State of Nevada.

 

4. Modifications; Waivers. No purported amendment or modification of this
Agreement shall be effective unless it is in writing and signed by all parties
hereto. No claimed waiver of any of the provisions of this Agreement shall be
effective unless in writing and signed by the party to be charged.

 

5. Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter hereof. No representations, oral or
otherwise, express or implied, other than those specifically contained in this
Agreement, have been made between the parties.

 



 

 

6. Counterparts. This Agreement may be executed in one or more subparts or
counterparts, with actual, electronic or facsimile signatures, each of which
shall be deemed an original, but all of which, together, shall be deemed to
constitute a single document. For all purposes in this Agreement, a facsimile or
electronic signature shall be deemed as acceptable as an original signature and
shall be treated as such.

 

7.  Costs of Enforcement. If either party is required to retain legal counsel in
order to enforce this Agreement, with or without the commencement of a formal
legal action, such party shall be entitled to recover its attorneys’ fees and
costs from the breaching party.

 

8. No Third-Party Beneficiaries. This Agreement is entered into by the parties
for the exclusive benefit of the parties and their respective successors,
assigns and affiliated persons referred to herein. Except and only to the extent
provided by applicable statute, no creditor or other third party shall have any
rights under this Agreement.

 

9. Further Acts. The parties shall promptly take such further acts and execute
such other documents as shall be necessary to carry out the intent of this
Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

INCEPTION MINING INC.:       /s/   Michael Ahlin, CEO       CLAVO RICO LTD:    
  /s/   Reed Benson, President and Chairman  

  



 



